Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 1 of 38




  EXHIBIT 2
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 2 of 38




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


SANDER SABA,

                      Plaintiff,

               -against-
                                                     Civil Action No. 1:20-cv-05859
ANDREW M. CUOMO, in his official
capacity as Governor of the State of New
York; and MARK J. F. SCHROEDER, in his
official capacity as Commissioner of the New
York State Department of Motor Vehicles,

                      Defendants.


FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Sander Saba (“Plaintiff” or “Mx. Saba”) brings this Complaint, by and through

their attorneys, against Defendants Andrew M. Cuomo, in his official capacity as Governor of

the State of New York (“Governor Cuomo”), and Mark J. F. Schroeder, in his official capacity as

Commissioner of the New York State Department of Motor Vehicles (“Commissioner

Schroeder”) (collectively, “Defendants”), and respectfully alleges as follows:

                                       INTRODUCTION

       1.      Mx. Saba is a nonbinary transgender New York resident who, consistent with

their obligations under New York state law, wishes to obtain a New York driver’s license that

accurately reflects their nonbinary gender identity by using the gender marker “X.”

       2.      Mx. Saba, who was born in New York City, has a birth certificate that accurately

reflects their gender aswith an “X” marker, given that their gender identity is neither exclusively

female nor exclusively male. Until November 2020, Mx. Saba currently hashad a driver’s
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 3 of 38




license from the Commonwealth of Pennsylvania that accurately reflectsreflected their nonbinary

gender with an “X” gender marker.

       3. However, because Mx. Saba is a New York resident, they are required by New York

law to exchange their Pennsylvania driver’s license for a New York’s license.

       3.     4. Notwithstanding their nonbinary gender identity and that their other identity

documents accurately reflect their nonbinary gender, Mx. Saba is barred from obtaining a New

York driver’s license, as required by New York law, because that accurately reflects and

communicates their nonbinary identity, both facially and electronically. Specifically, under the

current policy of, the New York State Department of Motor Vehicles (“DMV”) does not issue

driver’s licenses with a gender marker other than “M” for male or “F” for female on its face, nor

does it record and communicate electronically a person’s gender as anything other than male or

female (hereinafter, the “Gender Marker Policy”).1

       4.     As a result of the Gender Marker Policy, Mx. Saba, who is a New York resident,

was unable to exchange their Pennsylvania driver’s license for a New York’s license, as required

by New York law, before it expired.

       5.     Possessing accurate identification documents that are consistent with a person’s

gender identity—a person’s core internal sense of their own gender—is essential to social and

economic well-being. A driver’s license is a critical and ubiquitous identification document used

in many settings to verify a person’s identity. Access to employment, education, housing, health




1During the course of litigation, the DMV offered Mx. Saba a manually generated license that
would have an “X” marker on its face but would still reflect or communicate Mx. Saba’s gender
as male or female through electronic means. Mx. Saba rejected this offer as insufficient as it
exacerbates rather than fixes some of the harms that emanate from the Gender Marker Policy.
See infra.


                                               -2-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 4 of 38




care, banking services, travel, and other government services hinges on having convenient and

accessible documentation that accurately reflects that identity.

           6.      For many nonbinary people, the gender designation on their identification

documents is often inaccurate, because the sex they were assigned at birth (“birth-assigned sex”),

typically the binary options of male or female, does not match their gender identity, which is

neither exclusively female nor exclusively male. Correcting the gender marker designation on

identity documents is thus critically important for nonbinary people. Accurately identifying

one’s gender to the world is essential to one’s personhood and ability to navigate the world.

           7.      The State of New York has recently taken several steps to recognize its

constitutional obligations to provide government documentation to some transgender New

Yorkers that accurately reflects their gender identity. Yet, the State of New York has left out a

class of transgender residents that studies suggest makes up nearly 35% of transgender people

nationwide (and likely more within the State of New York): those whose gender identity does

not reflect the traditional gender binary of female and male, i.e., nonbinary people.12

           8.      New York’s outdated Gender Marker Policy prohibiting “X” gender marker

designations on state-issued driver’s licenses stands in sharp contrast to an increasing number of

jurisdictions which already provide “X” gender markers for state issued driver’s licenses,

including       Arkansas,    California,    Colorado,      Connecticut,   Hawaii,    Maine,   Maryland,

Massachusetts, Minnesota, New Hampshire, New Jersey, New Mexico, Nevada, Oregon,

Pennsylvania, Rhode Island, Utah, Virginia, Vermont, and Washington.

           9.      New York’s Gender Marker Policy further defies logic because New York City

and New York State permit nonbinary people to obtain birth certificates with an “X” gender

marker so that they accurately reflect nonbinary people’s gender identity. New York City has

12   Sandy E. James et al., The Report of the 2015 U.S. Transgender Survey, 18, 45 (2016).


                                                     -3-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 5 of 38




permitted nonbinary people born in the city to obtain a birth certificate with an “X” gender

marker, so that they accurately reflect their gender, since 2019. And just last monthin June 2020,

New York State’s Department of Health began permitting nonbinary people born in New York

State (other than in New York City) to obtain birth certificates with a gender-neutral gender

marker, so that they accurately reflect nonbinary people’s gender identity.

       10.     Furthermore, New York’s Gender Marker Policy is also incongruous with

Governor Cuomo’s stated commitment to “enacting critical protections for transgender

individuals,” and that “New York will always stand up for every single member of our LGBTQ

family no matter what happens in Washington.”23

       11.     By forcing Mx. Saba to identify as either male or female on their driver’s license,

the Gender Marker Policy effectively deprives nonbinary people in New York State from access

to driver’s licenses (and state identification cards) they can use to accurately identify themselves.

This communication occurs both visually through the face of the driver’s license as well as

electronically through the record maintained in connection with the license that is transmitted

when a license is scanned or a person’s DMV record is requested. The policy thus establishes a

barrier to nonbinary persons’ full engagement in society.

       12.     The Gender Marker Policy, which each Defendant enforces, violates the United

States Constitution’s guarantees of equal dignity; equal protection of the laws; fundamental

rights to privacy, liberty, and autonomy; and freedom of speech.                These Constitutional

guarantees protect personal decisions central to individual dignity and personal autonomy,

including intimate decisions that define personal identity, such as a person’s gender identity.


23See Press Release, New York Governor’s Press Office, On Transgender Day of Remembrance,
Governor Cuomo Announces New Actions to Protect Transgender and Gender Non-Conforming New
Yorkers (Nov. 20, 2019), http://tinyurl.com/tuvs6c6http://tinyurl.com/tuvs6c6 (last accessed May 3,
2021).


                                                  -4-
         Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 6 of 38




        13.     The Gender Marker Policy, which each Defendant enforces, also violates Mx.

Saba’s right to be free from unlawful discrimination in the provision of services under New York

Human Rights Law, N.Y. Exec. Law § 296.

        14.     No compelling, important, or even legitimate governmental justification supports

New York State’s refusal to provide nonbinary persons with accurate driver’s licenses that

reflect their gender identity.

                                 JURISDICTION AND VENUE

        15.     This action arises under 42 U.S.C. §§ 1983 and 1988 to redress the deprivation

under color of state or territorial law of rights secured by the United States Constitution.

        16.     This Court has original jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1343 because the matters in controversy arise under the laws and the

Constitution of the United States.

        17.     This Court has supplemental jurisdiction over Defendants with respect to

Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367 because that claim is so related to

Plaintiff’s federal claims that they form part of the same case or controversy.

        18.     Venue is proper in the Southern District of New York under 28 U.S.C. § 1391(b)

because Plaintiff resides within this District, Defendants have offices within this District, and a

substantial part of the events that gave rise to Plaintiff’s claims occurred within this District.

        19.     This Court has the authority to enter a declaratory judgment to provide

preliminary and permanent injunctive relief under Rules 57 and 65 of the Federal Rules of Civil

Procedure, and 28 U.S.C. §§ 2201 and 2202.

                                              PARTIES
        20.     Plaintiff Mx. Saba is 2526 years old and was born on Staten Island in New York.

Mx. Saba is a nonbinary transgender resident of the City of New York, specifically

ManhattanQueens, and uses the pronouns they/them/theirs. In accordance with New York law,



                                                  -5-
          Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 7 of 38



Mx. Saba wisheswished to exchange their Pennsylvania driver’s license, which accurately

reflectsreflected their gender identity by using an “X” gender marker, for an equivalent New

York State driver’s license that also accurately reflects their gender identity by using an “X”

gender marker. As a New York resident, Mx. Saba desires to possess to a New York driver’s

license so that they may have a government-issued accurate identification document that will

permit them to, among other things, drive, engage in interstate travel with a REAL ID Act

compliant identification document, and generally present to employers, banking institutions, and

others.

          21.   Defendant Governor Cuomo is sued in his official capacity as Governor of the

State of New York. Governor Cuomo is charged with the duty to “take care that the laws are

faithfully executed,” N.Y. Cons. Art. 4 § 3, including New York State’s Vehicle and Traffic

Law, and supervises the implementation and enforcement of the Public Health Law and its

attendant regulations. Under N.Y. Vehicle & Traffic Law § 200, Governor Cuomo has the

power to appoint the Commissioner of the DMV, by and with the advice and consent of the New

York Senate. Governor Cuomo has knowingly condoned and acquiesced in the acts barring

Plaintiff from living consistent with their nonbinary gender identity, namely the prohibition

against issuing New York driver’s licenses with gender markers other than “M” for male or “F”

for female, on their face or electronically.

          22.   Defendant Governor Cuomo is a person within the meaning of 42 U.S.C. § 1983

and has acted under color of state law at all times relevant to this Complaint.

          23.   Defendant Commissioner Schroeder is sued in his official capacity as

Commissioner of DMV. Commissioner Schroeder is charged with enacting, amending, and

repealing the rules and regulations which regulate and control the exercise of the powers of the

DMV and the performance of the duties of its officers, agents, and other employees thereof,

including the procedures related to the content and issuance of driver’s licenses. Commissioner

Schroeder also has supervisory authority over the deputy commissioners of motor vehicles,

inspectors, examiners, and other assistants and employees of the department. Commissioner


                                                -6-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 8 of 38



Schroeder has knowingly encourage, condoned, and acquiesced in the acts barring Plaintiff from

living consistent with their nonbinary gender identity, namely the prohibition against issuing

New York driver’s licenses with gender markers other than “M” for male or “F” for female, on

their face or electronically. Commissioner Schroeder’s administration and enforcement of the

New York vehicle and traffic laws are actions under the color of state law.

          24.     Defendant Commissioner Schroeder is a person within the meaning of 42 U.S.C.

§ 1983 and has acted under color of state law at all times relevant to this Complaint.

                                      FACTUAL BACKGROUND

          A.      Background Information Regarding Gender Identity, Transgender Status,
                  and Gender Dysphoria.
          25.     Gender identity is a person’s core internal sense of who they are. It is a sex-

related characteristic and may include a person’s identification as female, male, or neither.

          26.     Self-recognition of one’s own gender identity develops over time. Every person

has a gender identity.

          27.     There is a medical consensus that gender identity is innate and that efforts to

change a person’s gender identity are unethical and harmful to that person’s health and well-

being.

          28.     Although there is no singular definitive factor that determines gender identity,

biological factors, including sexual differentiation in the brain, have a role in gender identity

development.

          29.     A nonbinary person may have a gender identity that blends elements of being a

man or a woman, or a gender identity that is neither male nor female.34 Those with a nonbinary

gender identity, however, share the common trait that they do not neatly fit into categories of

“man” or “woman,” or “male” or “female.”45



34   See Jessica A. Clark, They, Them, and Theirs, 132 Harv. L. Rev. 894, 905 (2019).
45Nat’l Ctr. for Transgender Equality, Understanding Non-Binary People: How to Be Respectful and
Supportive (Oct. 5, 2018), https://tinyurl.com/y9sv5lct (last accessed July 27April 28, 20202021).


                                                     -7-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 9 of 38



          30.      The idea that there are only two genders is sometimes called a “gender binary.”

Therefore, “nonbinary” is a term people use to describe genders that do not fall into one of these

two categories.

          31.      Nonbinary gender identities are not new.                 Many societies have long

acknowledged the existence of those who do not ascribe to the traditional gender binary of male

and female. Examples include Indian Hijra, Thai Kathoey, Indonesian Waria, various Two-

Spirit identities of First Nations tribes, and South American Machi identities, among others, each

with a distinct meaning not reducible to man or woman.

          32.      Having a nonbinary gender identity is a normal variation of human development.

Thus, a nonbinary identity implies no impairment in judgment, stability, reliability, or general

social or vocational capabilities.56

          33.      The phrase “birth-assigned sex” refers to the sex recorded on a person’s birth

certificate at the time of that person’s birth. Typically, a person is assigned a sex on their birth

certificate solely based on the appearance of external genitalia at the time of birth. Other sex-

related characteristics (such as a person’s chromosomal makeup or gender identity, for example)

are typically not assessed or considered at the time of birth. This leaves the potential for an

incongruence between a person’s birth-assigned sex and other sex-related characteristics,

including their gender identity.
          34.      “Defining a person’s sex is not just a straightforward matter of genitalia: sex is

made up of a range of factors that include reproductive organs, hormones, secondary sex

characteristics, gender role, gender expression, and gender identity.”67

          35.      A cisgender person is a person whose gender identity aligns with their birth-

assigned sex. A cisgender man’s gender is male (and he was assigned the sex of male at birth)

and a cisgender woman’s gender is female (and she was assigned the sex of female at birth).



56Jack Drescher et al., Position Statement on Discrimination Against Transgender and Gender Diverse
Individuals, American Psychiatric Association (2018).
67   1 Sexual Orientation and the Law § 10:1 (2018) (internal footnote and citations omitted).


                                                      -8-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 10 of 38



          36.     As New York law recognizes, a transgender person is a person whose gender

identity diverges from the sex they were assigned at birth. See, e.g., 9 NYCRR § 466.13(b)(2).

          37.     A transgender man’s gender is male (and he was assigned the sex of female at

birth); a transgender woman’s gender is female (and she was assigned the sex of male at birth);

and a nonbinary transgender person’s gender is neither exclusively male nor exclusively female

(and they were assigned the sex of male or female at birth).

          38.     As such, transgender status is inextricably linked to a person’s sex.

          39.     There are an estimated 1.4 million adults in the United States that identify as

transgender, according to the Williams Institute, a leading research center on sexual orientation

and gender identity law and public policy.78 Of those, approximately 35 percent identify as

nonbinary.89

          40.     Nonbinary gender identities are not only a normal variation of human

development; they are prevalent. Over one-third of Americans in their teens and early 20s know

someone who uses gender-neutral pronouns, according to a 2019 study by Pew Research

Center.910

          41.     Living in a manner consistent with one’s gender identity is critical to the health

and well-being of any person, including a transgender person.

          42.     Attempts to change a person’s gender identity to bring it into alignment with the
person’s birth-assigned sex are not only unsuccessful, but also dangerous, risking psychological

and physical harm, including suicide.

          43.     The incongruence between a transgender person’s gender identity and their birth-

assigned sex can sometimes be associated with gender dysphoria. Gender dysphoria refers to the



78Jody L. Herman et al., Age of Individuals Who Identify as Transgender in the United States, 2 (2017),
https://tinyurl.com/y6q2mbdx (last accessed July 27May 3, 20202021).
89   Sandy E. James et al., The Report of the 2015 U.S. Transgender Survey, 18, 45 (2016).
910A.W. Geiger and Nikki Graf, About one-in-five U.S. adults know someone who goes by a gender-
neutral pronoun, Pew Research Center (Sept. 5, 2019), https://tinyurl.com/y4yr9m3e (last accessed July
27May 3, 20202021).


                                                     -9-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 11 of 38



clinically significant distress that can result when a person’s gender identity differs from their

birth-assigned sex, which is often exacerbated by society’s treatment of transgender people,

forcing them into the wrong gender category or role.

       44.     Gender dysphoria is a serious medical condition recognized in the American

Psychiatric Association’s Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition

(2013) (“DSM-5”), as well as by other leading medical and mental health professional groups,

including the American Medical Association and the American Psychological Association.

       45.     If left untreated, gender dysphoria may result in psychological distress, anxiety,

depression, suicidal ideation, and even self-harm.

       46.     Treatment for gender dysphoria is guided by the Standards of Care for the Health

of Transsexual, Transgender, and Gender Nonconforming People, published by the World

Professional Association of Transgender Health (“WPATH”).1011 The WPATH Standards of

Care reflect the professional consensus about the psychological, psychiatric, hormonal, and

surgical management of gender dysphoria. Medical treatment for gender dysphoria must be

individualized and tailored to the medical needs of each patient/person.

       47.     The process by which transgender people come to live in a manner consistent

with their gender identity, rather than their birth-assigned sex, is known as transitioning.

       48.     The steps that a transgender person takes to transition, as well as to treat their
gender dysphoria, vary with each individual’s specific needs, but generally include one or more

of the following: (1) social transition; (2) hormone therapy; and/or (3) gender-affirming surgery.

       49.     Social transition entails a transgender person living in a manner consistent with

their gender identity. For a nonbinary person, social transition may include, among other things,

changing their name; using gender-neutral pronouns like they/them; and otherwise living openly

as a nonbinary person in all aspects of everyday life.



1011See Eli Coleman et al., Standards of Care for the Health of Transsexual, Transgender, and Gender-
Nonconforming People 8 (7th ed. 2012) (“WPATH Standards of Care”)
https://tinyurl.com/y39yvaa9zwecyatx (last accessed May 3, 2021). .


                                                 -10-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 12 of 38



           50.     Social transition requires that transgender people be treated according to who they

are by family members, coworkers, community members, and public and private entities. Social

transition requires a nonbinary person be recognized as nonbinary, just as it requires that a

transgender woman or a transgender man be recognized as a woman or a man, respectively. The

refusal to treat a transgender person in a manner consistent with their gender identity is harmful

to that person’s dignity and well-being. Social transition is thus an important aspect of transition

for a transgender person, including nonbinary persons.

           51.     Living in a manner consistent with one’s gender identity is thus critical to the

health and well-being of transgender people and is a key aspect of treatment for those who suffer

from gender dysphoria.1112

           52.     One integral component to social transition is correcting identity documents to

accurately reflect one’s gender identity.          Changing one’s name and gender marker on

identification documents, such as birth certificates, passports, and driver’s licenses, can be a

crucial milestone in social gender affirmation.

           53.     Having identification documents that accurately reflect a person’s gender identity

is also a matter of safety. The United States Transgender Survey estimated that 32 percent of

respondents who had presented an identification that did not match their gender presentation had

a negative experience, including verbal harassment (25 percent), denial of service (16 percent),
and assault (2 percent).1213

           54.     Unsurprisingly, discrimination, including difficulty in obtaining government

identity documents consistent with a person’s gender identity, can be damaging to the mental

health of transgender and gender diverse individuals.1314           And despite the prevalence of


1112See Ayden I Scheim et al., Gender-concordant identity documents and mental health among
transgender adults in the USA: a cross-sectional study, 5 Lancet Pub. Health e196, e197 (2020) (noting
that gender affirmation, defined as an interpersonal and social process of recognizing and actualizing
one’s gender identity, may improve the mental health of transgender adults in the United States).
1213   James et al., supra note 8 at 89-90.
   Am. Psychiatric Ass’n, Position Statement on Discrimination Against Transgender and Gender
1314

Diverse Individuals.


                                                  -11-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 13 of 38



nonbinary gender identities, transgender people’s experiences with education, health care,

employment, and policing suggest that those with nonbinary gender identities are suffering

significant bias and in some cases are at higher risk for discrimination and violence than

transgender men and women.1415

        B.      Recognition of Nonbinary Persons’ Identities in the United States.
        55.     As of July 1, 2020, at least eighteentwenty states, as well as the District of
Columbia allow residents to obtain a driver’s license with an “X” gender marker. Among those

states are:      Arkansas, California, Colorado, Connecticut, Hawaii, Maine, Maryland,

Massachusetts, Minnesota, New Hampshire, New Jersey, New Mexico, Nevada, Oregon,

Pennsylvania, Rhode Island, Utah, Virginia, Vermont, and Washington.1516

        56.     In addition, New York City, New York State, and New Jersey allow people born

in their respective jurisdictions to obtain birth certificates with an “X” gender marker, and New

York City allows its residents to obtain NYC Identification Cards with an “X” gender marker.

        57.     Many states that provide nonbinary gender designations on identity documents—

California, Colorado, Maine, Minnesota, Nevada, New Jersey, Oregon, Vermont, and

Washington—recently explained that adding “X” gender markers to their identity documents

was “neither complex nor disruptive,” and also advanced their obligation “to ensure the public

safety and well-being of their residents.” See Brief for States of California et al. as Amici Curiae

Supporting Appellee at 2, Zzyym v. Pompeo, No. 18-1453 (10th Cir. May 12, 2020).16 In fact,
those states expressly found that “the implementation of a nonbinary gender marker has not



   Clark, They, Them, and Theirs, 132 Harv. L. Rev. at 899-900 (quoting Jack Harrison et al., A Gender
1415

Not Listed Here: Genderqueers, Gender Rebels, and OtherWise in the National Transgender
Discrimination Survey, 2 LGBTQ Pol’y J. Harv. Kennedy Sch. 13, 13 (2011–2012)).
1516See Movement Advancement Project, Identity Documents Laws and Policies,
https://tinyurl.com/y5ddxu4f (last updated June 24, 2020) (last accessed May 3, 2021).
16New Jersey joined this amicus brief but is not included in the list of states that allow residents to obtain
nonbinary gender markers above. That is because while its legislature recently passed a law allowing for
accurate gender markers in identity documentation, the relevant agencies have not yet prescribed
procedures to implement this law. See Anthony Zurita, NJ MVC will now allow gender designation
changes on licenses without doctor’s note, NorthJersey.com (Feb. 12, 2020) https://tinyurl.com/y3nqb6oj.


                                                    -12-
          Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 14 of 38



resulted in disruption for agencies issuing identification documents or for government and

private actors who rely on them.” Id. at 7.

          58.     The lack of burden stems, in part, from the existence of national and international

standards that already recognize nonbinary gender markers on identification documents that ease

the implementation of systems recognizing nonbinary identities. For example, the American

Association of Motor Vehicle Administrators (“AAMVA”), a standard-setting organization for

driver’s licenses and identification cards for all jurisdictions in North America, adopted in 2016 a

standard of permitting an “X” gender designation, in addition to the M and F options, on state

identification documents.17

          59.     At least one member of the New York DMV sitspreviously sat on the AAMVA’s

board.18

          60.     AAMVA was not the first standard-setting organization to recognize the

importance of allowing nonbinary people to have gender markers that accurately reflect their

gender identity. AAMVA merely followed the standards for the content and design of passports

set by the International Civil Aviation Organization (“ICAO”). The ICAO allows for use of an

“X” gender marker in addition to “M” and “F”—a gender marker that several countries besides

the United States recognize.1918

          C.      Plaintiff Mx. Saba is a Nonbinary Resident of New York.
          61.     Plaintiff Sander Saba is a 25-year old26-year-old nonbinary transgender resident

of New York City.

          62.     Since childhood, Mx. Saba has never strongly associated with the gender of male

or female. Mx. Saba has always viewed gender roles as something prescribed onto them, not

something that they internalized.


17Am. Ass’n of Motor Vehicle Adm’rs, 2016 AAMVA DL/ID Card Design Standard 9 (2016),
https://tinyurl.com/yxv4ovwmhttps://tinyurl.com/yxv4ovwm (last accessed May 3, 2021).
18   See AAMVA Board of Directors, https://tinyurl.com/y2kj4k3c (last accessed July 27, 2020).
1918See Machine Readable Travel Documents, ICAO Document 9303, Part IV at 14 (7th ed. 2015),
https://tinyurl.com/y5n7ax8rhttps://tinyurl.com/y5n7ax8r (last accessed May 3, 2021).


                                                   -13-
       Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 15 of 38



       63.     Mx. Saba was born in Staten Island, New York, and has lived in New Jersey,

Pennsylvania, and, most recently, New York City.

       64.     When they were born, their sex was not designated as nonbinary on their birth

certificate. Nor was the legal name “Sander” recorded on their birth certificate, but rather a

name that was assigned to them at birth.

       65.     Though not then aware of the terms “nonbinary” or “transgender,” Mx. Saba

remembers not specifically identifying as either male or female from a young age. This led to

feelings of confusion about the meaning and implications of their birth-assigned sex.

       66.     Despite this confusion, through middle school, Mx. Saba generally presented their

gender based on societal expectations and assumptions associated with their birth-assigned sex.

       67.     In high school, Mx. Saba began to explore their gender identity. They started to

associate with a significant number of norms and conventions for both genders while

simultaneously not identifying with other norms and conventions typically associated with either

gender. For example, Mx. Saba stopped adhering to grooming styles and clothing standards

stereotypically associated with their birth-assigned sex. And when Mx. Saba’s family members

would occasionally split up based on traditional gender roles at family gatherings, Mx. Saba

would often seek to be included in both groups.

       68.     While attending college at the University of Pittsburgh, Mx. Saba applied for and

received a Pennsylvania driver’s license, which reflected their birth-assigned sex.

       69.     In 2017, Mx. Saba accepted an offer of admission to Temple University’s Beasley

School of Law. Before starting law school, Mx. Saba began to think about how they wanted to

present themselves as they started their legal education and career.

       70.     Mx. Saba realized that their gender identity did not match pronouns associated

with their birth-assigned sex, with the way they had been presenting, or with the name given to

them at birth. Around this time, Mx. Saba also began to use the gender-neutral pronouns “they”

and “them.”




                                               -14-
       Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 16 of 38



       71.     After completing their first year of law school, Mx. Saba transferred from the

Beasley School of Law to New York University School of Law, moving to New York City in

August 2018.

       72.     In September 2018, Mx. Saba started seeing a therapist who specializes in

LGBTQ-specific issues, including those related to sexual orientation and gender identity. Mx.

Saba was diagnosed with gender dysphoria in the fall of 2018.

       73.     During this time, Mx. Saba began undergoing medical treatment for their gender

dysphoria, including seeing a therapist, taking hormones, and other medically indicated

treatment.   In addition to these treatments, Mx. Saba soughtcontinued to align their lived

experience with their gender identity.

       74.     In October 2018, Mx. Saba legally changed their name to Sander, a name they felt

better aligned with and affirmed their gender identity. Around this time, Mx. Saba also began to

use the gender-neutral pronouns “they” and “them.”

       75.     In January 2019, Mx. Saba updated their Pennsylvania driver’s license to include

a gender-neutral designation of “X,” a license that will expireexpired in November 2020.

       76.     Around the same time that they updated their Pennsylvania driver’s license, Mx.

Saba updated their Social Security records to reflect their new legal name.

       77.     In January 2020, Mx. Saba obtained a corrected New York City birth certificate
with their accurate legal name and an accurate “X” gender marker designation.

       78.     Mx. Saba currently resides in New YorkQueens County.             Following their

graduation from law school on May 21, 2020, Mx. Saba began to reside in New York City with

their spouse on a permanent basis.

       79. Mx. Saba was registered to take the New York Bar Exam later this year, prior to its

cancellation as a result of the COVID-19 pandemic. Mx. Saba intends to take the online New

York Bar Exam in October 2020.

       79.     80. In OctoberIn November 2020, they will beginbegan employment as an

associate at Paul, Weiss, Rifkind, Wharton & Garrison LLP in New York City.


                                               -15-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 17 of 38




       D.       The Gender Marker Policy Fails to Recognize Nonbinary Residents.
       80.      81. The DMV is responsible for the issuance of, corrections to, and changes to

New York drivers’ licenses.

       81.      82. A New York driver’s license includes, among others, fields for the name and

surname, the date of birth, the residential address, and the gender of a person, i.e., a “gender

marker.”

       82.      83. The DMV’s Gender Marker Policy limits the available gender markers to

either male or female and is reflected in the procedures for a person to obtain a New York

driver’s license for the first time or to correct their gender marker on a previously issued driver’s

license.

       83.      84. A New York resident seeking a first-time New York driver’s license must

complete Form MV-44, a three-page Application for Permit, Driver License or Non-Driver ID

Card (the “Application”).2019

       84.      85. The Application requires applicants to fill out fields requesting various

identifying information. One field requires applicants to fill out “GENDER,” but only gives

applicants two options—a “Male” box and a “Female” box—as excerpted below:




20https://tinyurl.com/j4zwhcd19 Department of Motor Vehicles, Application for Permit, Driver’s License,
or Non-Driver ID Card, https://tinyurl.com/j4zwhcd (last accessed May 3, 2021).


                                                 -16-
              Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 18 of 38




  ,...f!',~,:O•K
  ~,,...,
                       I Department of APPLICATION FOR PERMIT, DRIVER LICENSE OR NON-DRIVER ID CARD
                         M otor Vehicles                          I
                                                      PRINT CLEARL y IN BLUE OR BLACK INK.                     I                                          OFFICE USE ONLY
                                                                                                                                                                            M'V-44C1/20,
                                                                                                                                                                     PAGE 1 OF 3

                                                                  This form Is also available at dmv.ny.gov                                         Image#



                                              0   New   O Renew O Update Info      Ochange Type       O Replacement       O Conditional          O Restricted    •     Tran!iferto
                                                                                                                                                                       New York

                                                                                                          10 NUMBER ON NEW YORK STATE DRIVER LICENSE,
  Do you now have, or did you ever hove a New York                                                        LEARNER PERMIT, or NON-ORIVER 10 CARO
  driver license. learner permit, or non-driver ID cord? D Yes D No
  Applying for a Non-Driver ID cord will cancel any New York State driver license privilege.

 IFULL LAST NAM E                                                                             Do you have or did you ever have a driver license that Is valid or that
                                                                                              expired within the lost twa years. issued by onother U.S. Stole. the
 IFULL FIRST   NAME
                                                                                              District of Columbia or o Canadian Province? D Yes D No
                                                                                              If "Yes". where was It Issued? _ _ _ _ _ _ _ _ _ _ _ _ _ __
  FULL MIDDLE NAME                                                                            Dote of Expiration: Type of License:                 Out-of-State License ID No.:




 l~-~I I                           I
 SUFFIX                DATE OF BIRTH                                         HEIGHT            EYECOLOA                 TELEPHONE NUMBER Home/Mobile
                                                                                                                         Alea Code
                                       Dayl                                                                              (          )

 Hos our name chan ed?              D Yes                                                           our ptesent llcense or non.driver ID card.




 OTHER CHANGE: What Is the change and the reason
 for it (new license class, wrong dote of birth, etc.)?




              85.                 86. An applicant is further required to sign the Application, which serves as a

certification that, among other things, “the information [an applicant has] given on this

application and on any documentation provided in support of this application is true and

complete,” as excerpted below:

          • 11•~~.,·••• rei.• -

      I certify that the information I have given on this opptlcot.ion and on any documentation provided in support of this oppllcotion is true ond complete.
      I understand thot making o fotse statement on this opplkotion. or submitting any documentation in support of this oppUcotlon that is fotse. may be punishable as
      o criminal offense.
      If I om cpplylng fer o reptocement document, I certify thot my New York State document hos been Lost, s.tolen, or mutilated.
      If I om transferring on Out-of-State Driver License to o New York State Driver license. I certify that, when I obtained my out-of-state dnver Ucense, I was o
      permanent resident of the state or province that issued the license. lhol Ucensc hos been valid for at lcost 6 months. and I hove not foiled o driving skills rood
      test In New York State In the l ost l2 months.
      If I om applying for o Conditional or Restricted Use License, I certify l hol I will poy the full lui ion and other requ ired fees for the rehob iUtotion program (if
      oppUcoble), attend the progrom Of required), and       wm
                                                           drive wllhln the condlUons required for the restricted or conditional Ucense. I understand that failure to do
      so will result in the revocotlon of my restricted or conditional license ond he reinstotement of the suspension o r revocation ogoinst my full license.
      If I om o mole at least 18 bu1 less than 26 years old, unless I hove opted "no" to United States Selective Service System (SSS) reg istrat ion on Poge 1, I hereby
      offirmotlvety opt lo register th the SSS and consent to OMV forwarding my personal Information to the SSS tor registration.


                         SIGNHERE      Ix                                                                                                II      DATE:


       PLEASE PRINT NAME               I                                                                                                 I                I        I                 I
                                          EYE TEST RESULTS                                              Appuconrs Slgnoture                                     Examiner's lnltlots
                  D f'<lsscd In Office D Vision Reg istry    D Corrective Lens

                                                                                                                                                                       PAGE2 OF 3




              86.                 87. This attestation requirement, combined with the limited options in the

“GENDER” field, implements the Gender Marker Policy by ensuring that anyone seeking a New




                                                                                      -17-
       Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 19 of 38



York driver’s license must certify that their gender is either male or female. This attestation is

necessarily false for a nonbinary applicant.

       87.     In addition, the DMV issues driver’s licenses through an automated system which

ties a person’s driver’s license with a unique motorist identification (“MI”) number that serves as

the principal means for identifying that person’s driver’s record. Under the current policy, the

MI number contains identification information for a person and includes a binary designation for

a person’s gender of “0” or “1” for “male” or “female.”

       88.     The MI number tied to a person’s driver’s license is the foundational core of a

person’s record and identification information. It is transmitted whenever a person’s driving

record must be accessed by government authorities, such as law enforcement, county boards of

election, and the U.S. Selective Service, as well as others, such as organ donation registries,

insurance companies, and credit card companies. This digitally stored identifying information

tied to a person’s driver’s license is also transmitted whenever a person’s driver’s license is

scanned.

       89.     As such, under the Gender Marker Policy, a driver’s license communicates a

person’s gender in two ways. First, on the face of the document through an “M” or “F” marker.

And second, electronically through the binary designation contained in the MI number.

       90.     88. Recognizing that a gender designation on a previously issued New York
driver’s license may sometimes be inaccurate or need updating, Defendants allow New York

residents to correct the gender marker on their driver’s licenses. Even in this context, however,

New York implements its exclusive Gender Marker Policy.

       91.     89. In order to correct a gender designation, the applicant must submit an

Application, their current driver’s license, and proof of a “gender change.” The proof of “gender

change” must include a certification by an appropriate professional that “one gender is [the

applicant’s] primary gender and that [the applicant] identif[ies] as male or female.”2120 By


   See DMV, How to change information on DMV documents, https://tinyurl.com/y3qsr2py (last
2120

accessed July 27May 3, 20202021).


                                               -18-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 20 of 38



requiring applicants to submit documentation that they are either female or male, the DMV

excludes nonbinary residents from driver’s licenses that accurately reflect their gender identity.

       92.     90. To the extent this professional certification requirement for a proof of “gender

change” means that Mx. Saba must select their birth-assigned sex when seeking a New York

driver’s license, the DMV Gender Marker Policy requires disclosing confidential and private

information that is completely irrelevant to any government interest.

       93.     91. For a nonbinary resident like Mx. Saba whose former out-of-state license,

birth certificate, and social security card all accurately reflect their nonbinary gender identity,

selecting either female or malepossessing a driver’s license with binary designation either on its

face, on the electronically stored information tied to the license, or both would be an inaccurate

designation thatform of identification as it is inconsistent with their gender identity.




       E.      The DMV’s Gender Marker Policy Is Inconsistent with New York’s
               Solicitude for Transgender and Nonbinary Residents in Other Contexts.
       94.     92. The DMV’s Gender Marker Policy is inconsistent with New York law, as

recognized by the State in other contexts.

       95.     93. On January 7, 2020, a transgender minor filed a lawsuit in New York federal

court challenging a New York State policy barring transgender minors who are born in New

York from obtaining birth certificates that accurately reflect their gender identity. See M.H.W. v.

Cuomo, 20-17 (N.D.N.Y. Jan. 7, 2020).

       96.     94. On March 10, 2020, New York announced that it had settled the case and
implemented new procedures to allow transgender minors to correct their sex designation on

birth certificates. In doing so, Attorney General Leticia James admitted that “plaintiffs rightfully

argued that ‘the government’s refusal to recognize a person’s sex not only denies a transgender

person equal dignity and respect by undermining—even denying—their very existence, it also



                                                 -19-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 21 of 38



authorizes and invites other public and private entities to similarly discriminate and deny

recognition.’”2221

           97.      95. On March 19, 2020, another lawsuit was filed by a nonbinary former resident

of New York challenging the New York Department of Health’s denial of a petition to update a

birth certificate to include a nonbinary gender marker. See Cruse v. Zucker, No. 903401/20

(N.Y. Sup. Ct. Mar. 19, 2020).

           98.      96. On or about June 12, 2020, that case was settled, resulting in New York

amending its policies for adults and minors to allow gender-neutral markers on New York birth

certificates.2322

           99.      97. The DMV’s Gender Marker Policy is also inconsistent with New York City’s

birth certificate policy, which similarly permits nonbinary residents, like Mx. Saba, to obtain a

birth certificate with an “X” gender marker. N.Y. CITY HEALTH CODE (24 RCNY) § 207.05.

           F.       A Representative of Commissioner Schroeder Confirms the DMV’s Gender
                    Marker Policy While Admitting It Is Contrary to New York Law and
                    Denying Mx. Saba’s Request for a New York Driver’s License that Conforms
                    to Their Nonbinary Gender Identity.
           100.     98. Under New York law, Mx. Saba is a New York resident for purposes of

obtaining a driver’s license. See N.Y. VEH. & TRAF. LAW § 250(5) (McKinney 2019).

           101.     99. To drive as a New York resident, Mx. Saba must obtain a New York driver’s

license within thirty days of becoming a resident. Id. §§ 250(2), 509(1), 509(11). In order to

exchange their Pennsylvania driver’s license for a New York driver’s license, Mx. Saba must

visit a DMV office and complete certain steps, including filling out the Application, which as

described supra, requires them to incorrectly attest that their gender is either male or female.2423


   See Press Release, Attorney General James Announces Change To NYS Health Policy Allowing Transgender
2221

Minors To Correct Sex Designation On Birth Certificates (Mar. 10, 2020).
2322See Milo Primeaux, Esq., Victory! “X” Markers on NYS Birth Certificates,
https://tinyurl.com/y3fvvznn (last accessed July 27May 3, 20202021); see also Letter from Mary E.
Hefner, New York State Registrar Bureau of Vital Records (June 12, 2020) (noting policy to allow
changes in gender designation on birth certificates “including requests for nonbinary gender
designations”).
2423   https://tinyurl.com/y76sjlse (last accessed July 27May 3, 20202021).


                                                     -20-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 22 of 38



        102.    100. After Mx. Saba’s graduation in May 2020, the time period for which they

could rely on their Pennsylvania driver’s license—that accurately captures their gender identity

with a “X” gender marker—was coming to a close. Due to the COVID-19 pandemic, however,

DMV offices in New York County were closed for in-person services.2524

        103.    101. Without the ability to personally exchange their license at the DMV and

request a nonbinary gender marker on a New York driver’s license, despite the exclusive Gender

Marker Policy expressed in the Application, on May 26, 2020, Mx. Saba sent a letter to

Commissioner Schroeder’s office, requesting that the DMV “advise [them] on how [they] can

obtain a New York driver’s license with an X gender marker, or please confirm that the DMV’s

current policy prohibits nonbinary residents from having a New York driver’s license that

accurately reflects their gender identity.”

        104.    102. On July 7, 2020, Mx. Saba received a telephone call from Brandon Flynn,

who identified himself as an employee of the DMV within the New York Licensing Bureau

tasked with responding to Mx. Saba’s May 26 letter.

        105.    103. Mr. Flynn confirmed that the DMV would deny Mx. Saba’s request to issue

a New York driver’s license that accurately reflected their gender identity.                   Mr. Flynn

acknowledged that New York law guarantees Mx. Saba’s access to New York state services free

from discrimination based on sexual orientation and gender identity. Nevertheless, Mr. Flynn
explained that the DMV would not do so in Mx. Saba’s case because it had set up its computer

system to require either an “M” or an “F” gender marker on New York driver’s licenses. This,

Mr. Flynn explained, meant that the DMV would not issue Mx. Saba a New York driver’s

license with an accurate “X” gender marker.




2524On March 21, 2020, “[i]n compliance with Governor Cuomo’s Executive Order 202.8 to slow the
spread of COVID-19,” the DMV announced that all DMV offices and auto bureaus statewide were closed
until further noticefor all in person services until Phase Three of the reopening process . Press Release,
NYS DMV TO SUSPEND SERVICES IN RESPONSE TO COVID-19 PANDEMIC, (March 21, 2020)
https://tinyurl.com/y9sghj9uhttps://tinyurl.com/y9sghj9u (last accessed May 3, 2021). New York City did not
enter Phase Three of the reopening process until July 2020.


                                                   -21-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 23 of 38



       106.    104. Mr. Flynn explained that the DMV was in the process of updating its

computer system, but could not answer whether this process would include an option for an “X”

gender marker for New-York-issued licenses.

       107.    105. Mr. Flynn’s explanation is the only one Defendants have offered to justify

adopting and enforcing a Gender Marker Policy prohibiting nonbinary residents from obtaining a

driver’s license that accurately reflects their gender identity.

       108.    106. Under the Gender Marker Policy, Defendants denied Mx. Saba’s request to

issue a driver’s license with an X gender marker, despite the fact that Mx. Saba could comply

with all other DMV’s policies to receive such a license.

       109.    107. Despite the nonbinary gender designation listed on their other government

identification documents, the DMV’s driver’s license policy prohibits Mx. Saba from obtaining a

New York driver’s license that correctly identifies their nonbinary gender identity.

       110.    108. Defendants have made it impossible for Mx. Saba to comply with New

York’s law. Mx. Saba, a New York resident, must either falsely attest that they are male or

female in the Application, in violation of New York law, or else must use a Pennsylvania

driver’s license rather than a New York driver’s license, also in violation of New York law.

       G.      The DMV’s Litigation Offer to Issue Mx. Saba a Manually Generated
               Driver’s License
       111.    Following Mx. Saba’s initiation of this action, the DMV offered Mx. Saba, and

only Mx. Saba, the ability to apply for a New York State driver’s license through a manual
process that would not require Mx. Saba to indicate a gender on the Application and that will

permit DMV to issue a license to Plaintiff that would bear an “X” gender marker on its face, but

not electronically.

       112.    To complete the manual process the DMV advised Mx. Saba that they needed to

submit a completed new license application except for the gender question, which they would

permit Mx. Saba, and only Mx. Saba, to leave blank.




                                                 -22-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 24 of 38



       113.    Once the application was received and other requirements met, the DMV would

make a binary gender selection for Mx. Saba to create an MI number, notwithstanding Mx.

Saba’s nonbinary identity, and would cause a license to be manually created for Mx. Saba by the

DMV’s license production vendor that bears an ‘X’ gender identification marker on its face.

However, the binary gender selection made by DMV in order to generate the MI number tied to

Mx. Saba’s license would be incorporated into DMV records for Mx. Saba and would be

accessible to third parties who request the records or whenever Mx. Saba’s license is scanned.

       114.    Because the DMV’s offer for a manually generated license for Mx. Saba only

applies to them and the gender marker on the face of the license would differ from the gender

marker communicated electronically whenever the license is scanned or the DMV records are

accessed, the DMV offered to provide Mx. Saba with a letter that confirms the license is genuine

and has not been otherwise altered.

       115.    To be clear, even under the DMV’s offer motivated by litigation, Mx. Saba’s

driver’s license would contain an inaccurate gender designation on the back end and would

inaccurately communicate Mx. Saba’s identity whenever the license is scanned, or the electronic

records inextricably tied to the driver’s license are transmitted.



       H.      G. The DMV’s Gender Marker Policy Harms Nonbinary Residents Like Mx.
               Saba
       116.    109. Plaintiff has been, and continues to be, injured by Defendants’ conduct.

       117.    110. Mx. Saba reasonably believes that possessing a driver’s license that fails to

accurately reflect their gender increases the chance that they will be subjected to prejudice,

discrimination, harassment, humiliation, and violence.

       118.    111. A driver’s license is a trusted and essential government-issued document that

serves as proof of a person’s identity. Many parties—both public and private—rely on state-

issued driver’s licenses to verify a person’s identity. These include employers seeking to hire

and onboard new employees, educational institutions enrolling new students, and the United



                                                 -23-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 25 of 38



States Department of Homeland Security clearing ticket-holders at airports to board commercial

planes, to name a few.

        119.    112. A driver’s license also reflects the government’s recognition of a person’s

identity, including the person’s gender, just as a marriage certificate reflects governmental

recognition of a person’s relationship.

        120.    113. The Gender Marker Policy conveys a message from the State of New York

that there are only two valid gender identities: male and female. This message is inconsistent

with New York law and contradicted by medical consensus, Mx. Saba’s experience, and the

experience of other transgender and nonbinary New York residents.

        121.    114. Through the Gender Marker Policy, the DMV has announced that it does not

recognize Mx. Saba for who they are and does not acknowledge their personhood. This is a

violation of their dignity and autonomy.

        122.    115. Forcing nonbinary residents to choose between male and female gender

markers, whether on the face of a document or on the electronic back end, stigmatizes their

nonbinary gender identity and prevents them from taking steps to align their lived experience

with the identity.

        123.    116. Indeed, to the extent the Gender Marker Policy requires Mx. Saba to disclose

their birth-assigned sex, it requires Mx. Saba to disclose it not only to the DMV, but to every
public entity or private person to whom they show their driver’s license or who access electronic

records tied to the license.

        124.    117. The DMV’s Gender Marker Policy not only articulates its policy of erasing

nonbinary residents, but also forces them to participate in their own erasure. All New York

citizens must present valid driver’s licenses in a variety of social circumstances and for various

reasons, including for employment, at airports, hotels, and for admittance to government and

other buildings. By forcing Mx. Saba and other nonbinary residents to choose between “male”

or “female” on their Application, the Gender Marker Policy conditions their receipt of the license

on attesting to an inaccurate gender identity. Alternatively, by forcing Mx. Saba to possess a


                                               -24-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 26 of 38



driver’s license bearing binary gender designation on the MI number and electronic records tied

to that license, the Gender Marker Policy conditions their receipt of the license on possessing

identification that inaccurately communicates their gender identity.

       125.     118. Moreover, each time a nonbinary person presents a New York driver’s

license, they are forced to bear the State’s message that there are only two genders (male or

female), a message to which Mx. Saba strongly objects and which contradicts their own gender

identity and beliefs. Forcing nonbinary residents to formally identify with a gender that does not

reflect their outward presentation inevitably leads to questioning about their gender, as the

DMV’s offer to Mx. Saba to carry an explanatory letter in relation a manually generated license

illustrates. As a result, nonbinary residents may avoid using services that may require the use of

identification for fear of harassment or discrimination.

       126.     119. Forcing Mx. Saba to pick or possess a gender marker other than X on their

driver’s license and the MI number and electronic records tied to it frustrates Mx. Saba’s social

transition. Those presented with a form of identification are under an obligation to determine

whether the identification presented is authentic.         This obligation can lead to intrusive

questioning when the gender marker listed on the license does not accurately reflect that of the

person presenting the license.

       127.     120. Mx. Saba has personally experienced the stigma of having a driver’s license
that does not accurately reflect their gender identity. When forced to present such inaccurate

identification, Mx. Saba experienced similar discomfort to when they were asked what their

“real” gender is, by which they understand their questioner to be asking about their birth-

assigned sex.

       128.     121. A transgender person’s birth-assigned sex is highly private and intimate

information. Mx. Saba found the involuntary disclosure of this information deeply intrusive.

And it was all the more invasive when done with the imprimatur of the government implied by

listing this information on state-issued identification.




                                                 -25-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 27 of 38



          129.   122. Mx. Saba often became nervous and unconformable presenting identification

listing an inaccurate gender identity before obtaining their gender-affirming Pennsylvania

license.    In public situations where displaying a license was required, Mx. Saba received

uncomfortable stares and questions relating to their gender identity and physical body. Often,

this disaffirmation and questioning was enough to keep Mx. Saba from going out to public

places.

          130.   123. Forcing Mx. Saba to pick or possess a gender marker other than X on a New

York driver’s license and the MI number and electronic records tied to it also interferes with

required medical care, related and unrelated to their gender identity. During these visits, Mx.

Saba must fill out forms that ask for their gender and present a driver’s license or other form of

state identification. Without a New York driver’s license that accurately reflects their gender

identity, Mx. Saba is likely to be incorrectly gendered, commonly referred to as “misgendering,”

which would interfere with their access to medical care.25

          131.   124. Now that Mx. Saba is a resident of New York County but lacks a valid New

York state driver’s license, they are without opportunity to enjoy equal access to public

accommodations, unable to drive on public highways, and will face difficulties entering secured

buildings, courthouses, and airports.

          132.   125. Mx. Saba suffers an ongoing, irreparable injury from the DMV Gender
Marker Policy, a policy that violates Mx. Saba’s constitutional rights, as well as denies statutory

rights set forth in New York law.

          133.   126. Remedies available at law are inadequate to compensate for the injury Mx.

Saba suffers and will continue to suffer because of the DMV’s unlawful Gender Marker Policy.

Monetary damages alone would be insufficient to address ongoing deprivations of Mx. Saba’s

constitutional rights.


25 To misgender is to “[r]efer to (someone, especially a transgender person) using a word,
especially a pronoun or form of address, that does not correctly reflect the gender with which
they identify.” Misgender, Oxford University Press, www.lexico.com/en/definition/misgender
(last accessed May 3, 2021).


                                               -26-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 28 of 38



       134.     127. The hardship that Mx. Saba is suffering as a result of the DMV’s unlawful

Gender Marker Policy is significant, which includes the violation of their constitutional rights.

Moreover, Mx. Saba is forced to forego the benefits associated with a New York driver’s license.

Finally, Mx. Saba is treated differently from those who identify as one of the binary gender

identifiers, whose identities are readily recognized by the Application. By contrast, New York

will face little burden by including an X gender designation on the Application and, the face of

driver’s licenses, and the MI numbers and electronic records tied to the license. New York can

rectify these injuries by including a separate gender-neutral designator on the Application and

license.

       135.     128. The public interest would be served by a permanent injunction of the Gender

Marker Policy. Recognizing nonbinary gender identities furthers the rights of nonbinary New

York residents without creating injuries to those who have a binary gender identity. Including X

gender designations on New York driver’s licenses and the MI numbers and electronic records

tied to the licenses simply adds to and expands the list of existing designations. Moreover,

providing an X gender marker option provides better and higher quality information on licenses,

and their related records and ensures consistency within the State’s identification system without

significant cost to Defendants.

       136.     129. Defendants’ administration and enforcement of the DMV’s Gender Marker
Policy are actions under color of state law.

       137.     130. Mx. Saba brings this case to challenge the Gender Marker Policy both

facially and as applied by the Defendants to them, in order to remedy the violation of their

constitutional rights and right to enjoy the benefits of places of public accommodation without

discrimination.




                                               -27-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 29 of 38




                                        CAUSES OF ACTION

   COUNT I - DEPRIVATION OF EQUAL PROTECTION IN VIOLATION OF THE
    FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION
                             42 U.S.C. § 1983
       138.    131. Plaintiff hereby incorporates by reference and realleges all of the preceding

paragraphs of this Complaint as though fully set forth herein.

       139.    132. The Fourteenth Amendment to the United States Constitution provides that

no state shall “deny to any person within its jurisdiction the equal protection of the laws.” U.S.

Const. Amend. XIV, § 1.

       140.    133. Illegal Sex-Based Classification - The DMV’s Gender Marker Policy

requires Mx. Saba to select either “male” or “female” on their application. It cannot be stated

without referencing sex.

       141.    134. By forcing Mx. Saba to classify themselves as either male or female on the

application for a driver’s license and on the MI number and electronic records tied to the license,

the DMV’s Gender Marker Policy, as enforced by Defendants, facially and intentionally

discriminates against Plaintiff and other residents based on sex-related considerations.

       142.    135. Sex Stereotyping - The DMV’s Gender Marker Policy is also impermissibly

premised on assumptions, expectations, stereotypes, or norms about the nature of gender identity

as a binary characteristic of either male or female.

       143.    136. The DMV’s Gender Marker Policy excludes Mx. Saba from obtaining aan

accurate driver’s license because Mx. Saba fails to conform to the sex-based stereotype that all

individuals are either male or female.

       144.    137. Protected Class - Government discrimination against transgender people

because of their transgender status bears indicia of a suspect classification requiring strict

scrutiny by the courts:

               a)         Transgender people, especially those who identify as nonbinary, have

                          suffered a long history of extreme discrimination in New York and across

                          the United States, and continue to suffer such discrimination at present;


                                                  -28-
       Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 30 of 38



               b)      Transgender people have historically endured prosecution and

                       discrimination;

               c)      A person’s transgender status, including those who are nonbinary, bears

                       no relation to a person’s ability to contribute to society;

               d)      Transgender people, including those who are nonbinary, are a discrete

                       group with obvious, immutable, or distinguishing characteristics that

                       define the group; and,

               e)      Transgender people lack the political power to protect their rights through

                       the legislative process.

       145.    138. For all of these reasons, the DMV’s Gender Marker Policy is subject to

heightened scrutiny.

       146.    139. The DMV’s Gender Marker Policy is not narrowly tailored to serve a

compelling state interest, or substantially related to an important government interest.

       147.    140. Based on the DMV’s Gender Marker Policy, Defendants denied Mx. Saba’s

request for a driver’s license with a gender marker that accurately reflected their gender identity.

       148.    141. The DMV’s Gender Marker Policy and Defendants’ denial of Mx. Saba’s

request for a driver’s license with a gender marker that accurately reflects their gender identity

therefore violates Mx. Saba’s right to equal protection and violates the Fourteenth Amendment to
the United States Constitution.

       COUNT II - DEPRIVATION OF DUE PROCESS IN VIOLATION OF THE
      FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION
                              42 U.S.C. § 1983
       149.    142. Plaintiff hereby incorporates by reference and realleges paragraphs 1-141149

of this Complaint as though fully set forth herein.

       150.    143. The Fourteenth Amendment to the United States Constitution, enforceable

against Defendants pursuant to 42 U.S.C. § 1983, provides that no state shall “deprive any

person of life, liberty, or property, without due process of law.” U.S. Const. Amend. XIV, § 1.




                                                  -29-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 31 of 38



       151.     144. Intrusion on Fundamental Autonomy and Decisional Privacy Rights - The

Due Process Clause protects the right of every person to the possession and control of their own

person, and to define and express their identity. These protections extend to personal decisions

central to individual dignity and personal autonomy such as intimate decisions pertaining to

one’s ability to define and express one’s personal identity.

       152.     145. The right to define and express one’s gender identity, without interference

from the state, is among the most intimate, relating to matters that individuals are uniquely

positioned to understand and define for themselves. It is safeguarded as part of the fundamental

right to decisional privacy and the constitutionally protected liberty interests to individual dignity

and autonomy.

       153.     146. When the State of New York denies recognition of a nonbinary person’s

gender, it necessarily imposes significant harms on that person. New York’s refusal to recognize

a person’s gender not only denies a nonbinary person equal dignity and respect by denying their

very identity and existence, but it also authorizes and invites other public and private entities to

similarly discriminate and deny recognition.

       154.     147. By enforcing the DMV’s Gender Marker Policy, Defendants unduly burden

and unconstitutionally interfere with the fundamental right to autonomy over one’s person and

identity guaranteed to all nonbinary persons in New York, including Mx. Saba.
       155.     148. The State of New York has no compelling, important, or legitimate, interest

in interfering with the rights of nonbinary persons to self-definition and autonomy in their person

and identity.

       156.     149. Intrusion on Fundamental Privacy Rights - The Due Process Clause and

other constitutional provisions confer a right to privacy, protecting information that is highly

personal and intimate.

       157.     150. A transgender person’s birth-assigned sex is highly personal and intimate

information.    A reasonable person would find the involuntary disclosure of a transgender

person’s birth-assigned sex to be deeply intrusive.


                                                -30-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 32 of 38



       158.    151. To the extent that the DMV’s Gender Marker Policy requires Mx. Saba to

disclose their birth-assigned sex or binary designation contained within the MI number and

electronic records tied to a driver’s license, it requires Mx. Saba to disclose it to not only the

DMV, but to every public and private entity or person to whom they showpresent their driver’s

license or access those records.

       159.    152. This involuntary disclosure is not narrowly tailored to further a compelling

government interest.

       160.    153. Impossibility of Compliance - The Due Process Clause also requires that

statutes and regulations be supported by a rational basis and sufficiently definite to provide fair

warning to ordinary people as to what is prohibited and what is permissible under the law.

       161.    154. By enforcing the DMV’s Gender Marker Policy, Defendants have

constructed a legal regime under which nonbinary residents of New York, including Mx. Saba,

cannot comply with the law. Mx. Saba must either falsely state that they are male or female as

part of the driver’s license application in violation of New York law, or drive in New York

without a New York driver’s license in violation of New York law.

       162.    155. Because it is impossible for Mx. Saba to comply with the DMV’s Gender

Marker Policy, it therefore creates a legal regime that is both unconstitutionally vague and not

rationally related to any legitimate government interest.
       163.    156. Based on the Gender Marker Policy, Defendants denied Mx. Saba’s request

for a driver’s license with a gender marker that accurately reflects their gender identity.

       164.    157. The DMV’s Gender Marker Policy and denial of Mx. Saba’s request for a

driver’s license with a gender marker that accurately reflects their gender identity therefore

violates Mx. Saba’s right to due process under law and violates the Fourteenth Amendment to

the United States Constitution.

  COUNT III - ABRIDGEMENT OF FREE SPEECH IN VIOLATION OF THE FIRST
           AMENDMENT TO THE UNITED STATES CONSTITUTION
                               42 U.S.C. § 1983




                                                -31-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 33 of 38



       165.    158. Plaintiff hereby incorporates by reference and realleges paragraphs 1-157165

of this Complaint as though fully set forth herein.

       166.    159. The Free Speech Clause of the First Amendment to the United States

Constitution, enforceable through to 42 U.S.C. § 1983 and applicable to the States through the

Fourteenth Amendment, provides that a state “shall make no law . . . abridging the freedom of

speech.”

       167.    160. The Free Speech Clause of the First Amendment ensures not only the right to

speak and express oneself, but also the right to refrain from speaking.

       168.    161. The DMV’s Gender Marker Policy compels Mx. Saba to state a gender

identity that is false in order to obtainwhenever they apply for n a government-issued driver’s

license, or whenever they need to produce a driver’s license that would be an inaccurate gender

designation on its face or on its related MI number and electronic records.

       169.    162. The DMV’s Gender Marker Policy also restricts Mx. Saba’s right to speak

by prohibiting them from accurately stating their gender identity on their driver’s license and

related electronic records.

       170.    163. The DMV’s Gender Marker Policy further violates Mx. Saba’s First

Amendment right to refrain from speaking, compelling them instead to endorse the State of New

York’s position as to their own gender identity, both to the State and to anyone to whom they
must show state-issued identification. That Mx. Saba must choose either a male or female

gender marker in order to obtain a New York driver’s license even though neither option is

truthful or accurate, compels them to convey the state’s message that there are only two genders

(male or female), a message that is inconsistent with the medical and scientific understanding of

gender and to which Plaintiff strongly objects.

       171.    164. The DMV’s Gender Marker Policy is not narrowly tailored to serve any

compelling governmental interest.

       172.    165. Based on this Gender Marker Policy, Defendants denied Mx. Saba’s request

for a driver’s license with a gender marker that accurately reflected their gender identity.


                                                  -32-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 34 of 38



        173.    166. The DMV’s Gender Marker Policy and denial of Mx. Saba’s request for a

driver’s license therefore violates Mx Saba’s right to free speech under the First Amendment to

the United States Constitution.

        COUNT IV - VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW
                            N.Y. EXEC. LAW § 296
        174.    167. Plaintiff hereby incorporates by reference and realleges paragraphs 1-166174

of this Complaint as though fully set forth herein.

        175.    168. The New York State Human Rights Law, N.Y. Exec. Law § 296(2)(a),

provides, in relevant part, that:

        It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
        proprietor, manager, superintendent, agent or employee of any place of public
        accommodation, resort or amusement, because of the … gender identity or expression, …
        sex, … of any person, directly or indirectly, to refuse, withhold from or deny to such
        person any of the accommodations, advantages, facilities or privileges thereof … .
        176.    169. Defendants are owners, lessees, proprietors, superintendents, managers,

agents, or employees of (1) DMV offices, and (2) public roadways.

        177.    170. The DMV’s offices are places of public accommodation under N.Y. Exec.

Law § 292(9) because they deal with driver’s licenses and other related services, such as

providing parking permits for those with disabilities, registering organ donors, and facilitating

voter registration applications.

        178.    171. Public roadways are places of public accommodations, including because

they are public areas of a structure and are an integral part of public conveyances operated on

land.

        179.    172. Through the DMV’s Gender Marker Policy, Defendants have denied Mx.

Saba the accommodations, advantages, facilities, or privileges of the DMV’s offices and public

roadways because of their gender identity or expression, and their sex.

        180.    173. Additionally, gender dysphoria is a disability within the meaning of New

York State Human Rights Law.




                                                -33-
           Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 35 of 38



       181.     174. Through the DMV’s Gender Marker Policy, Defendants have a policy of

denying Mx. Saba the accommodations, advantages, facilities, or privileges of based on their

disability. N.Y. Exec. Law. § 296(2)(a).

       182.     175. Alternatively, through the DMV’s Gender Marker Policy, Defendants have

burdened Mx. Saba’s ability to access places of public accommodation based on gender identity,

sex, and disability.   Passing security for air travel, entry into many office buildings and

courthouses, hotels, other social spaces all require state-issued identification such as a driver’s

license.

       183.     176. Based on the Gender Marker Policy, Defendants denied Mx. Saba’s request

for a driver’s license with an “X” gender marker that accurately reflected their nonbinary gender

identity and refuse to provide Mx. Saba a driver’s license that accurately portrays their gender

identity, on its face and through electronic means.

       184.     177. The Gender Marker Policy and denial of Mx. Saba’s request for a driver’s

license therefore violates their right to access public accommodations without unlawful

discrimination under New York Human Rights Law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays the Court acts as follows:

       a.       Enter a declaratory judgment that the actions of Defendants complained of herein,

                including the enforcement of New York’s Gender Marker Policy, are in violation

                of the Equal Protection Clause of the Fourteenth Amendment to the United States

                Constitution; the Due Process Clause of the Fourteenth Amendment to the United

                States Constitution; the Free Speech Clause of the First Amendment to the United

                States Constitution; and New York Human Rights Law’s provisions prohibiting

                unlawful discriminatory practices in places of public accommodation;

       b.       Permanently enjoin Defendants, their agents, employees, representatives, and




                                               -34-
Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 36 of 38




     successors, and any other person acting directly or indirectly in concert with them,

     from enforcing New York’s Gender Marker Policy, including from refusing to

     provide driver’s licenses that accurately reflect and communicate a nonbinary

     individuals’ gender identity through the use of an “X” gender marker on their face

     and electronically;

c.   Order Defendants, their agents, employees, representatives, and successors, and

     any other person acting directly or indirectly in concert with them, to update the

     Application to include an “X” gender marker for nonbinary applicants;

d.   Award damages in accordance with the New York Human Rights Law § 297 and

     42 U.S.C. § 1983;

e.   Award Plaintiff the costs and disbursements of this action, including reasonable

     attorneys’ fees; and

f.   That Plaintiff have such other, further, or different relief as may be permitted and

     required and the Court deems just and proper under the circumstances.




                                     -35-
        Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 37 of 38




Dated: July 28May 7, 20202021              Respectfully submitted,

LAMBDA LEGAL DEFENSE AND                   O’MELVENY & MYERS LLP
EDUCATION FUND, INC.


Omar Gonzalez-Pagan                        By: /s/ Hannah Y. L. Chanoine
ogonzalez-pagan@lambdalegal.org                Hannah Y. L. Chanoine
Carl S. Charles                                hchanoine@omm.com
ccharles@lambdalegal.org                       Amanda L. Genovese
120 Wall Street, 19th Floor                    agenovese@omm.com
New York, NY 10005                             Shane A. Hunt*
Telephone: (212) 809-8585                      shunt@omm.com
Facsimile: (212) 809-0055                      Times Square Tower
                                               7 Times Square
* Admission forthcoming.                       New York, NY 10036
** Pro hac vice forthcoming.                   Telephone: (212) 326-2000
                                               Facsimile: (212) 326-2061

                                               Dimitri Portnoi**
                                               Pro hac vice
                                               dportnoi@omm.com
                                               400 South Hope Street, 18th Floor
                                               Los Angeles, CA 90071-2899
                                               Telephone: (213) 430-6000
                                               Facsimile: (213) 430-6407



                                  Attorneys for Plaintiff




                                        -36-
Case 1:20-cv-05859-LJL Document 46-2 Filed 05/07/21 Page 38 of 38




                             Summary report:
   Litera® Change-Pro for Word 10.8.2.11 Document comparison done on
                           5/7/2021 10:03:45 AM
Style name: Default Style
Intelligent Table Comparison: Active
Original DMS: dm://OMM_US/78397784/10
Modified DMS: dm://OMM_US/78397784/14
Changes:
Add                                                    258
Delete                                                 207
Move From                                              0
Move To                                                0
Table Insert                                           0
Table Delete                                           0
Table moves to                                         0
Table moves from                                       0
Embedded Graphics (Visio, ChemDraw, Images etc.)       0
Embedded Excel                                         0
Format changes                                         0
Total Changes:                                         465
